BAKES, Justice,
concurring specially:
This is a very close case. However, recognizing that the plaintiffs in this case *278must prove their case not merely by a preponderance of the evidence, but by “clear and convincing evidence,” I concur in the majority opinion, believing that the trial court’s decision should be affirmed.
The argument in the dissents is based primarily upon the letter (Exhibit # 8) from Mr. Jones, attorney for the plaintiffs, to Mr. Rapaich, attorney for the defendants, in which Mr. Jones states, “In reliance with your statement that your client, Mrs. Leda Scrimsher, has made a will in conformance with her oral promise leaving the Culdesac property to the four children of her late husband, Corey D. Scrimsher, including my client and that she will supply us with a written statement that she shall leave the Culdesac property to these children, my client in turn will not contest the appointment of Mrs. Scrimsher as adminis-tratrix, nor contest whether or not his father’s will was legally cancelled prior to his death, nor contest whether or not the property of his father’s estate is separate or community, nor make any other contest of the probate of his father’s estate.” (Emphasis added.)
Several of the conditions in that letter (Exhibit # 8) did not materialize. In the first place, the trial court found that there was no oral agreement. Secondly, Mrs. Scrimsher never did “supply us with a written statement that she shall leave the Culdesac property to these children____” Thirdly, the holographic will which she executed, but which was never provided to Mr. Jones or the plaintiffs, did not leave all of the property to the children as the plaintiffs alleged there was an oral agreement to do. Accordingly, on the face of Exhibit #8, not all of the conditions which Mr. Jones imposed in his letter (Exhibit # 8) for an agreement to come into existence ever occurred.
On the issue of whether or not the children relied on any promise made by Leda Scrimsher in not proceeding with their probate contest, the trial court concluded that their decision to not proceed with the probate contest was not in reliance on any promise by Leda Scrimsher. There was testimony that three of the children withdrew their participation in the proposed probate contest because of the friction and ill feelings it was causing in the family. The primary mover in the proposed probate contest, Roger Scrimsher, testified on this issue that he did not trust or believe Leda Scrimsher’s promise in the first place. One reasonable inference which the trial court could draw from that evidence is that the decision to drop the proposed probate contest was not in reliance upon any promise by Leda Scrimsher. It should now go without saying that it is the trial court which draws the inferences and makes the implications from the evidence, not this Court. In this case, where the burden of proof was on the plaintiffs by clear and convincing evidence rather than merely a preponderance, the inferences drawn by the trial court and the terms or lack of terms which the trial court implied from ambiguous language, were exclusively the province of the trial court and not this Court. Accordingly, while it is a close case, I believe the trial court’s findings are sustained by the record in this case, and accordingly I join in the majority opinion.